Exhibit 10.1
AGREEMENT
This Agreement (the “Agreement”) is made by and between David A. Dull
(“Employee”) and Broadcom Corporation, a California corporation (“Company”),
effective January 30, 2009.
RECITALS
A. Employee is currently employed by the Company as Senior Advisor and formerly
served as Senior Vice President, Business Affairs, General Counsel and Secretary
of the Company.
B. Employee’s position with the Company is being eliminated as part of the
Company’s current restructuring of its business organization and management
structure, and the Company desires to offer Employee a separation package in
recognition of the contribution Employee has made to the Company during his
years of service to the Company.
C. Employee understands that the separation package is conditioned upon his
compliance with the terms and provisions of this Agreement, including his
delivery to the Company of an effective general release in the form of
Appendix B of certain claims against the Company and its affiliates and his
adherence to the covenants imposed upon him pursuant to the provisions of this
Agreement.
AGREEMENT
Based on the foregoing and in consideration of the mutual covenants set forth in
this Agreement, Employee and the Company (for its benefit and the benefit of the
other Company Parties as defined below) hereby agree as follows:
     1. Termination of Employment. Employee’s employment with the Company shall
terminate on February 28, 2009 (the “Termination Date”), and Employee shall
thereupon cease to hold the position of Senior Advisor or any other officer or
employee position with the Company. Following the Termination Date, Employee
shall not be required to render any further services to the Company, whether as
an employee, consultant or independent contractor, except for such limited
periods of consulting services (if any), in no event to exceed ten (10) hours
per month, as may be agreed upon by the Company and Employee from time to time
hereafter, and Employee shall accordingly incur a Separation from Service (as
defined in Section 6 below) on the Termination Date.
     2. Cessation of Employee Benefits. Except as otherwise required by law or
by the express terms of the plan in which Employee participates, Employee shall
cease to be entitled to any further employee benefits or perquisites from the
Company effective as of the Termination Date, and Employee shall, as of such
Termination Date, cease participation in all employee plans of the Company,
including (without limitation): (i) participation in the Company’s 1998 Employee
Stock Purchase Plan, as amended and restated, (ii) eligibility for participant
contributions or Company-matching contributions under the Company’s 401(k) plan
and (iii) participation in the Company’s group health care, life insurance and
disability insurance plans, except for any post-employment coverage under the
Company’s group health care plan to which he is entitled pursuant to his
statutory COBRA coverage rights and post-employment coverage

 



--------------------------------------------------------------------------------



 



pursuant to the applicable portability, conversion, or other post-employment
coverage rights under the Company’s various insurance programs, provided that
all such post-employment coverage shall be at Employee’s expense (except for the
Lump Sum Health Care Payment described in Section 5.C of this Agreement). In
addition, Employee shall not accrue any other benefits, including (without
limitation) vacation, flexible spending, leave entitlement, severance or other
compensation after the Termination Date. However, Employee shall be entitled to
receive the full value of any benefits accrued under the Company’s employee
benefit plans through the Termination Date and to the additional benefits
provided pursuant to the express terms of this Agreement following the
Termination Date.
     3. Return of Company Property. Employee represents and warrants that on or
before the Termination Date, he will deliver to the Company all tangible
property of the Company in his possession, custody or control, including
(without limitation) his Company-owned laptop computer and peripheral devices,
his Company-owned cellular phone and personal digital assistant, all originals
and copies of all documents and materials, of whatever nature, relating to the
Company, its products and/or its services, and/or Employee’s employment with the
Company, including (without limitation) all datasheets, files, memoranda,
emails, records, software, disks, instructional manuals and other physical or
personal property that Employee received, prepared or helped prepare in
connection with his employment with the Company. Employee further agrees that
except for documents or materials in the public domain, he will not keep any
paper or electronic copies or excerpts of any of the above items and that he has
no property or other interest in such documents and materials.
     The Company agrees to permit Employee and his attorneys to have
(a) reasonable access to his Company email and paper files and (b) electronic
and/or paper copies of any personal emails, files, documents or other
information that has been stored on any Company-issued computer, personal
digital assistant or cell phone, including but not limited to addresses, phone
numbers, other contact information, and calendar entries maintained on
Employee’s Microsoft Outlook account, and (c) his own originals and copies of
documents related to his employment with the Company. The Company, at its
discretion, may comply with this provision by providing any such access pursuant
to a common interest or confidentiality agreement.
     4. Severance Benefit Requirements. The Company shall make the payments and
provide the benefits described in Subsections 5.A through 5.D below, provided
Employee satisfies the following requirements (the “Severance Benefit
Requirements”), to the extent applicable to the specific payment or benefit
provided under Section 5:
     A. Employee delivers to the Company on the Termination Date the general
release and waiver in the form set forth in Appendix B to this Agreement (the
“Release”) and the Release becomes effective in accordance with applicable law
following the expiration of the applicable revocation period under Subsection C
of the Release;
     B. Employee complies in all material respects with each of the restrictive
covenants set forth in Sections 7 and 9 of this Agreement (the “Restrictive
Covenants”); and

2



--------------------------------------------------------------------------------



 



     C. Employee complies in all material respects with his affirmative
obligations under Section 10 of this Agreement (the “Section 10 Obligations”).
     5. Severance Benefits. The payments and benefits to which Employee will
become entitled if the applicable Severance Benefits Requirements are satisfied
are as follows:
     A. Cash Severance. The Company will pay Employee cash severance (“Cash
Severance”) in an amount equal to his Three Hundred Twenty-Five Thousand Dollar
($325,000.00) current annual rate of base salary. The Cash Severance amount will
be paid to Employee in a lump sum on or before March 17, 2009, provided that the
Release becomes effective in accordance with applicable law following the
expiration of the applicable revocation period under Subsection C of the
Release, subject to the Company’s collection of all applicable withholding
taxes. However, the amount of Cash Severance to which Employee may be entitled
pursuant to the foregoing provisions of this Subsection 5.A shall be subject to
the provisions of Section 7 below in the event Employee breaches his Restrictive
Covenants or Section 10 Obligations.
     B. Options and Other Equity Awards. Notwithstanding any less favorable
terms of any stock option or other equity award agreement or plan, any options
to purchase shares of the Company’s Class A common stock or any restricted stock
units that the Company has granted Employee and that are outstanding on the
Termination Date shall continue to remain outstanding even if not vested and
exercisable as of the Termination Date and be subject to the following
provisions:
          (i) On the date the Release becomes effective following the expiration
of the revocation period set forth in Subsection C of the Release (the “Release
Condition”), Employee will receive an additional twelve (12) months of service
vesting credit under each of his outstanding stock options and restricted stock
unit awards as if he had remained employed by the Company for the period of
twelve (12) months following the Termination Date (i.e., vesting that would have
occurred through February 28, 2010). Any stock option and restricted stock unit
awards that remain unvested after such vesting credit shall be forfeited on the
Termination Date.
          (ii) The limited post-Termination Date exercise period currently in
effect for Employee’s outstanding stock options shall not be subject to the
Severance Benefit Requirements, and those options may during such period be
exercised for any or all of the shares of the Company’s Class A common stock for
which those options are vested and exercisable on the Termination Date without
the vesting credit provided under Subsection 5.(B)(i). However, subject to the
Release becoming effective, Employee’s continued compliance with his Restrictive
Covenants and Section 10 Obligations, for each outstanding stock option the
post-Termination Date exercise period shall be extended, as to any shares for
which that option is vested at the time after giving effect to the vesting
credit provided under Subsection 5(B)(i), until the earlier of (a) the end of
the twelve (12)-month period measured from the Termination Date or (b) the
applicable expiration date of the maximum ten (10)-year or shorter term (the
“New Post-Termination Expiration Date”) of that respective option. The period
between the date that the Employee’s post-Termination Date exercise period would
expire but for this

3



--------------------------------------------------------------------------------



 



Agreement, and the New Post-Termination Expiration Date is referred to in this
Agreement as the “Extended Post-Termination Exercise Period.” The Extended
Post-Termination Exercise Period shall also continue in effect should Employee
die or become permanently disabled (as defined under the Company’s 1998 Stock
Incentive Plan, as amended and restated) on or before the New Post-Termination
Expiration Date without any prior breach of his Restrictive Covenants or
Section 10 Obligations.
          (iii) All of the Employee options are non-statutory options under the
federal income tax laws, and the Company shall collect the applicable federal,
state and local income and employment withholding taxes on each exercise of
those options.
          (iv) The shares of the Company’s Class A common stock underlying any
restricted stock unit award that vests in accordance with Subsection 5.B(i)
shall be issued as soon as administratively practicable following the date on
which the Release becomes effective in accordance with applicable law following
the expiration of the applicable revocation period under Subsection 11.C, but in
no event later than May 5, 2009.
     C. Lump Sum Benefit Payment. Provided Employee and his spouse and eligible
dependents elect to continue medical care coverage under the Company’s group
health care plans pursuant to their COBRA rights, the Company will make a lump
sum cash payment (the “Lump Sum Health Care Payment”) to the Employee in the
amount of Three Hundred Fifty Thousand ($350,000.00) to assist Employee in
paying the amounts necessary to obtain COBRA continuation coverage for himself,
his spouse and eligible dependents under the Company’s employee group health
plan for the applicable COBRA coverage period plus an additional forty-two
(42) months of post-COBRA individual medical care coverage for himself and his
spouse and eligible dependents through private insurance coverage procured
pursuant to their HIPPA rights. The Company shall pay the Lump Sum Health Care
Payment to Employee, subject to the Company’s collection of the applicable
withholding taxes, concurrently with the payment of the Cash Severance amount
under Subsection 5.A; provided, however, that the Lump Sum Health Care Payment
shall be subject to the provisions of Section 7 below in the event Employee
breaches his Restrictive Covenants or Section 10 Obligations.
     D. 2008 Fiscal Year Bonus Payment. The Company shall pay Employee any cash
bonus for the 2008 fiscal year that was not vested on the Termination Date
because the requirement of continued employment has not been satisfied by
Employee, but with respect to which the applicable performance goal or goals
have been fully attained as of the Termination Date. The Company has determined
the amount of such cash bonus to be $198,656.00 based on (i) the level at which
the applicable performance goals for that fiscal year were attained and
(ii) Employee’s status as Senior Vice President for a portion of that fiscal
year and credit at the “appointed officer” level for the balance of such fiscal
year. The bonus amount to which Employee becomes entitled under this Subsection
5.D shall be paid to Employee on the date the Cash Severance payment is made to
him under Subsection 5.A, subject to the Company’s collection of the applicable
withholding taxes.

4



--------------------------------------------------------------------------------



 



     The amounts set forth in Subsections 5.E and 5.F below shall be referred to
collectively as the “Accrued Obligations” and shall not be subject to the
satisfaction of the Severance Benefit Requirements.
     E. Accrued Salary, Expenses and Vacation Pay. On the Termination Date, the
Company shall pay Employee (i) any earned but unpaid base salary through that
date that is not otherwise deferred compensation subject to Subsection 5.F
below, (ii) any unreimbursed business expenses incurred by Employee for which
timely documentation has been submitted and (iii) an amount equal to his accrued
but unpaid vacation pay (based on his current rate of base salary).
     F. Deferred Compensation. Any vested amounts deferred by Employee under one
or more of the Company’s non-qualified deferred compensation programs or
arrangements subject to Section 409A of the Internal Revenue Code of 1986, as
amended (“Code”), that remain unpaid on the Termination Date shall be paid at
such time and in such form of payment as set forth in each applicable plan or
agreement governing the payment of those deferred amounts, subject, however, to
the deferred payment provisions of Section 6 below.
     6. Delayed Payment. The following special provisions shall govern the
commencement date of certain payments and benefits to which Employee may become
entitled under this Agreement:
     A. Notwithstanding any provision in this Agreement to the contrary, no
payment or benefit under this Agreement that constitutes an item of deferred
compensation under Code Section 409A will be made to Employee prior to the
earlier of (i) the first day of the seventh (7th) month following the date of
his Separation from Service or (ii) the date of his death. Upon the expiration
of the applicable deferral period, all payments and benefits deferred pursuant
to this Subsection 6.A (whether they would have otherwise been payable in a
single sum or in installments in the absence of such deferral) shall be paid or
provided to Employee in a lump sum, on the first day of the seventh (7th) month
after the date of the Employee’s Separation from Service or, if earlier, the
first day of the month immediately following the date the Company receives proof
of Employee’s death. Any remaining payments due Employee under this Agreement
will be paid in accordance with the normal payment dates specified herein.
     B. For purposes of this Agreement, “Separation from Service” means the
cessation of Employee’s status as an Employee and shall be deemed to occur at
such time as the level of the bona fide services Employee is to perform in
Employee status (or as a consultant or other independent contractor) permanently
decreases to a level that is not more than twenty percent (20%) of the average
level of services Employee rendered in Employee status during the immediately
preceding thirty-six (36) months. Any such determination as to Separation from
Service, however, shall be made in accordance with the applicable standards of
the Treasury Regulations issued under Section 409A. For purposes of determining
whether a Separation from Service has occurred, Employee will be deemed to
continue in “Employee” status for so long as he remains in the employ of one or
more members of the Employer Group, subject to the control and direction of the

5



--------------------------------------------------------------------------------



 



employer entity as to both the work to be performed and the manner and method of
performance. “Employer Group” means the Company and any other corporation or
business controlled by, controlling or under common control with, the Company,
as determined in accordance with Sections 414(b) and (c) of the Code and the
Treasury Regulations thereunder, except that in applying Sections 1563(1),
(2) and (3) of the Code for purposes of determining the controlled group of
corporations under Section 414(b), the phrase “at least 50 percent” shall be
used instead of “at least 80 percent” each place the latter phrase appears in
such sections, and in applying Section 1.414(c)-2 of the Treasury Regulations
for purposes of determining trades or businesses that are under common control
for purposes of Section 414(c), the phrase “at least 50 percent” shall be used
instead of “at least 80 percent” each place the latter phrase appears in
Section 1.4.14(c)-2 of the Treasury Regulations.
     C. In addition, it is the intent of the parties that the provisions of this
Agreement comply with all applicable requirements of Code Section 409A.
Accordingly, to the extent there is any ambiguity as to whether one or more
provisions of this Agreement would otherwise contravene the applicable
requirements or limitations of Code Section 409A, then those provisions shall be
interpreted and applied in a manner that does not result in a violation of the
applicable requirements or limitations of Code Section 409A and the applicable
Treasury Regulations thereunder.
     7. Restrictive Covenants. Employee hereby acknowledges that his right and
entitlement to the severance benefit specified in Subsection 5.B(ii) of this
Agreement are, in addition to his satisfaction of the Release Condition, also
subject to Employee’s compliance with each of the following covenants during the
twenty-four (24) month period measured from the Termination Date, and that,
subject to the provisions of this Section 7, the particular severance benefit
will immediately cease should Employee materially breach any of those covenants.
In addition, Employee shall cease to be entitled to any amount under Subsections
5.A, 5.B(i) and 5.C that remain unpaid at the time of such breach:
     A. Employee shall not directly or indirectly encourage or solicit any
employee, consultant or independent contractor to leave the employ or service of
the Company (or any affiliated company) for any reason or materially interfere
in any other manner with any employment or service relationships at the time
existing between the Company (or any affiliated company) and its employees,
consultants and independent contractors.
     B. Employee shall not directly or indirectly solicit or otherwise induce
any vendor, supplier, licensor, licensee or other business affiliate of the
Company (or any affiliated company) to terminate its existing business
relationship with the Company (or affiliated company) or materially interfere in
any other manner with any existing business relationship between the Company (or
any affiliated company) and any such vendor, supplier, licensor, licensee or
other business affiliate).
     C. Employee shall not disparage the Company or any past or present (as of
the time any statement is made) officer, director or employee of the Company or
otherwise make statements — whether or not such statements are thought to be (or
are) true, and whether or not such statements are made publicly, privately,
subject to

6



--------------------------------------------------------------------------------



 



confidentiality obligations or otherwise — which could tend to harm or injure
the personal or business reputation or business, of the Company or of any past
or present officer, director or employee of the Company, and whether or not such
statements are made to any present or former employee or director of the Company
or to someone outside of the Company; provided, however, that such covenant
shall not apply to any litigation between the parties or arising out of this
Agreement or to any information, statement, or testimony Employee provides in
connection with any action, suit or proceeding, whether civil, criminal,
administrative, or investigative, concerning matters related to Employee’s
employment with the Company.
     D. Employee shall not materially breach any of his obligations under
Section 9 of this Agreement.
     E. Employee shall not materially breach any of his obligations under
Section 10 of this Agreement.
     Should the Company’s Board of Directors (the “Board”) determine that
Employee has breached any of the restrictive covenants set forth in this
Section 7 or his covenants under Section 9 or Section 10, below after providing
Employee with written notice describing the specific covenant that has been
breached, and a reasonable opportunity to cure such breach (to the extent such
breach is susceptible of cure), then Employee shall immediately cease to be
entitled to any amounts under Subsections 5.A, 5.B(i) or 5.C that remain unpaid
at the time of the Board’s determination. In addition, any of the Employee’s
outstanding stock options that are at the time of such determination exercisable
only by virtue of the existence of the extended Post-Termination Exercise Period
shall immediately terminate and cease to be outstanding or exercisable. The
Company shall also be entitled to recover at law any monetary damages for any
additional economic loss caused by Employee’s breach and may, to the maximum
extent allowable under applicable law, seek equitable relief in the form of an
injunction precluding Employee from continuing such breach.
     Employee acknowledges that this Agreement is entirely voluntary, and that
he has signed this Agreement of his own volition. Employee understands that the
benefits described at Subsections 5.A, 5.B(i) and 5.C and the Extended
Post-Termination Exercise Period for stock options described in Subsection
5.B(ii), are provided as an advance that is subject to compliance with the
requirements of Sections 7, 9 and 10. As a condition of this Agreement, and for
all purposes of this Agreement, Employee specifically agrees that in the event
that the Board determines that Employee has breached any of the covenants of
Sections 7, 9 or 10, after providing Employee with written notice describing the
specific covenant that has been breached, and a reasonable opportunity to cure
such breach (to the extent such breach is susceptible of cure), payment of any
amounts otherwise payable under Subsections 5.A, 5.B(i) and 5.C shall cease, and
stock options that are at the time of such determination exercisable only by
virtue of the existence of the extended Post-Termination Exercise Period shall
immediately terminate and cease to be outstanding or exercisable.

7



--------------------------------------------------------------------------------



 



     8. Repayment of Options and Restricted Stock Units.
     A. In the event that there is a nonappealable final order or determination
in any judicial or administrative proceeding that Employee engaged in any
Misconduct (as defined below) relating to any stock options or other forms of
equity compensation awards granted by the Company, whether granted to Employee
or to any other individual (the “Repayment Trigger Event”), then the Board of
Directors of the Company may determine, in its reasonable discretion, that:
          (i) any stock options outstanding at the time of such final
determination that are exercisable only by virtue of the existence of the
extended Post-Termination Exercise Period, and any stock options that have
become vested on account of the provisions of Subsection 5.B(i) shall terminate
and cease to be outstanding and exercisable; and
          (ii) the Company shall rescind (a) each exercise of any stock options
during the Extended Post-Termination Exercise Period and (b) each exercise,
whenever effected, of any stock options that have become vested on account of
the provisions of Subsection 5.B(i), and (c) the vesting of the restricted stock
units pursuant to Subsection 5.B(i), provided that the rescission shall be
effective only if the Company notifies the Employee of the rescission no later
than sixty (60) days after the final determination that the Employee engaged in
such Misconduct. In the event of any such rescission, the Employee shall pay to
the Company the amount of any gain realized upon the exercise of the rescinded
option (determined as of the time of exercise) or the vesting rescission of the
vesting of the restricted stock units pursuant to Subsection 5.B(i) (with such
gain to be determined at the time of such rescission or, if the shares subject
to those restricted stock units have been sold, then at the time of such sale),
in such manner and on such terms and conditions as may be required by the
Company, provided that the Company shall be entitled to set-off against the
amount of any such gain any amount owed to the Employee by the Company. Employee
shall retain the benefit of tax withholdings made by the Company in connection
with any option exercise or issuance of shares that is later rescinded pursuant
to this Section 8, provided that the amount repaid to the Company pursuant to
this Section is the pre-tax gain or amount.
     B. The Board of Directors of the Company may reduce the amount to be
recouped under the foregoing provisions of this Section 8 based on such factors
as the Board determines to be relevant.
     C. For purposes of this Section 8, the term “Misconduct” means (a) any act
or omission by Employee that constitutes fraud upon the Company under federal or
state law; or (b) conduct that constitutes a breach of Employee’s fiduciary duty
to the Company under applicable federal or state law.
     D. For purposes of this Section 8, the term “nonappealable final order or
determination” means a final judicial or administrative order or determination
from which there is no right of appeal and excludes, without limitation, any
settlement, consent

8



--------------------------------------------------------------------------------



 



decree, or administrative order to which Employee consents and in which there is
no admission of liability or guilt.
     E. Employee acknowledges that this Agreement is entirely voluntary, and
that he has signed this Agreement of his own volition. Employee understands that
any amounts paid to Employee upon the exercise of any stock options that are
exercised during the Extended Post-Termination Exercise Period, or upon the
exercise at any time of any stock options that have become vested on account of
the provisions of Subsection 5.B(i) or upon the vesting of his restricted stock
units pursuant to Section 5.B(i) are provided as an advance that is subject to
the provisions and conditions of this Section 8. As a condition of this
Agreement, and for all purposes of this Agreement, Employee specifically agrees
that should a Repayment Trigger Event occur, the Board of Directors of the
Company may cancel, rescind, suspend, withhold or otherwise limit or restrict
the stock options that have been extended beyond the limited post-Termination
Date exercise period in effect for those options prior to the Termination Date,
or that have become vested on account of the provisions of Section 5B(i) or the
restricted stock units (or underlying shares) that vested pursuant to Subsection
5.B(i). In the event that amounts have been paid to Employee pursuant to the
exercise of such stock options or the vesting of such restricted stock units and
the Board of Directors of the Company determines that Employee must repay an
amount to the Company as a result of the Company’s cancellation, rescission,
suspension, withholding or other limitation or restriction of rights pursuant to
this Section 8.E, Employee agrees, as a condition of being awarded such rights,
to make such repayments.
     9. Confidentiality Agreement and Disclosure by Company.
     A. Employee agrees to continue to abide by the terms and provisions of the
Confidentiality and Invention Assignment Agreement with the Company dated
March 27, 1998 (the “Confidentiality Agreement”), a copy of which is attached as
Appendix A to this Agreement, that survive the termination of Employee’s
employment with the Company. Nothing in this Agreement shall affect the scope,
enforceability, term or any other provision of the Confidentiality Agreement,
except that the provisions of Sections 7.A and 7.B shall supersede any
comparable or conflicting provision in the Confidentiality Agreement.
     B. The Company and Employee agree that the Company may disclose the
existence, terms or provisions of, or any other information concerning, this
Agreement to the extent the Company determines in its sole judgment that
disclosure is required by law or is or otherwise appropriate.
     10. Cooperation in Pending Matters. Except for any disputes that arise
between Employee and any Company Party (as defined in Subsection A of the
Release ), Employee shall provide reasonable cooperation with the Company in
connection with any currently pending or future or potential litigation matter
or governmental investigation to which the Company is subject and which arises
out of acts or omissions that occurred on or before the Termination Date,
including (without limitation) providing information within Employee’s knowledge
to the Company and by making himself reasonably available to testify in any
action as reasonably

9



--------------------------------------------------------------------------------



 



requested by the Company. Without limiting the generality of the foregoing
covenant, Employee’s obligation to cooperate with the Company shall extend to
the Company’s defense in (A) the ongoing federal and state “options derivative
actions” and “options class actions”, each as detailed in the Company’s
quarterly report on Form 10-Q filed with the Securities and Exchange Commission
on October 22, 2008 and (B) any similar actions that have been filed or may be
filed in the future (collectively, the matters in (A) and (B) are referred to
herein as the “Options Cases”).
     The Company agrees that Employee’s exercise of his Constitutional rights in
connection with any currently pending or future or potential litigation matter
or governmental investigation shall not constitute lack of cooperation under
this Section 10. Employee may also comply with this Section 10 by providing any
requested information pursuant to a common interest agreement.
     11. No Admissions. It is understood and agreed to by the Parties that
nothing contained in this Agreement shall be construed as evidence or an
admission of any alleged wrongdoing or liability by any Party to this Agreement.
     12. Withholding Taxes. The Company shall withhold from all amounts payable
to Employee under this Agreement all Federal, state, local or foreign taxes
required to be withheld pursuant to any applicable law or regulation, and
Employee shall only receive the net amount remaining after such taxes have been
withheld.
     13.  Mandatory Arbitration. ANY AND ALL DISPUTES OR CONTROVERSIES BETWEEN
THE COMPANY AND EMPLOYEE ARISING OUT OF, RELATING TO OR OTHERWISE CONNECTED WITH
THIS AGREEMENT OR THE BENEFITS PROVIDED HEREUNDER OR THE VALIDITY, CONSTRUCTION,
PERFORMANCE OR TERMINATION OF THIS AGREEMENT OR RELATING TO EMPLOYEE’S
EMPLOYMENT WITH THE COMPANY OR THE TERMINATION OF HIS EMPLOYMENT SHALL BE
SETTLED EXCLUSIVELY BY BINDING ARBITRATION UNDER THE AUSPICES OF THE JUDICIAL
ARBITRATION AND MEDIATION SERVICES (JAMS) TO BE HELD IN ORANGE COUNTY,
CALIFORNIA. THE ARBITRATION PROCEEDINGS SHALL BE GOVERNED BY (i) THE THEN MOST
APPLICABLE RULES OF JAMS AND (ii) THE FEDERAL ARBITRATION ACT. ANY DEMAND FOR
ARBITRATION BY EITHER PARTY MUST BE FILED WITHIN THE STATUTE OF LIMITATIONS THAT
IS APPLICABLE TO THE CLAIMS RELATING TO THE DISPUTE UPON WHICH ARBITRATION IS
SOUGHT. THE ARBITRATOR SHALL HAVE THE SAME, BUT NO GREATER, REMEDIAL AUTHORITY
AS WOULD A COURT HEARING THE SAME DISPUTE. THE DECISION OF THE ARBITRATOR SHALL
BE FINAL, CONCLUSIVE AND BINDING ON THE PARTIES TO THE ARBITRATION AND SHALL BE
IN LIEU OF THE RIGHTS THOSE PARTIES MAY OTHERWISE HAVE TO A JURY TRIAL;
PROVIDED, HOWEVER, THAT SUCH DECISION SHALL BE SUBJECT TO CORRECTION,
CONFIRMATION OR VACATION IN ACCORDANCE WITH THE PROVISIONS AND STANDARDS OF
APPLICABLE LAW GOVERNING THE JUDICIAL REVIEW OF ARBITRATION AWARDS. WITH RESPECT
TO ANY DISPUTE FOR BREACH OF THIS AGREEMENT OR REGARDING THE VALIDITY,
CONSTRUCTION, PERFORMANCE OR TERMINATION OF THIS AGREEMENT, THE PREVAILING PARTY
IN SUCH

10



--------------------------------------------------------------------------------



 



ARBITRATION, AS DETERMINED BY THE ARBITRATOR, AND IN ANY ENFORCEMENT OR OTHER
COURT PROCEEDINGS, SHALL BE ENTITLED, TO THE EXTENT PERMITTED BY LAW, TO
REIMBURSEMENT FROM THE OTHER PARTY FOR ALL OF THE PREVAILING PARTY’S COSTS,
INCLUDING (WITHOUT LIMITATION) EXPENSES AND REASONABLE ATTORNEY’S FEES. HOWEVER,
THE ARBITRATOR’S COMPENSATION AND OTHER FEES AND COSTS UNIQUE TO ARBITRATION
SHALL IN ALL EVENTS BE PAID BY THE COMPANY. JUDGMENT SHALL BE ENTERED ON THE
ARBITRATOR’S DECISION IN ANY COURT HAVING JURISDICTION OVER THE SUBJECT MATTER
OF SUCH DISPUTE OR CONTROVERSY. NOTWITHSTANDING THE FOREGOING, EITHER PARTY MAY
IN AN APPROPRIATE MATTER APPLY TO A COURT PURSUANT TO CALIFORNIA CODE OF CIVIL
PROCEDURE SECTION 1281.8, OR ANY COMPARABLE STATUTORY PROVISION OR COMMON LAW
PRINCIPLE, FOR PROVISIONAL RELIEF, INCLUDING A TEMPORARY RESTRAINING ORDER OR A
PRELIMINARY INJUNCTION. TO THE EXTENT PERMITTED BY LAW, THE PROCEEDINGS AND
RESULTS, INCLUDING THE ARBITRATOR’S DECISION, SHALL BE KEPT CONFIDENTIAL.
     14. Severability. If any provision of this Agreement as applied to any
party or to any circumstance should be adjudged by a court of competent
jurisdiction or determined by an arbitrator to be void or unenforceable for any
reason, the invalidity of that provision shall in no way affect (to the maximum
extent permissible by law) the application of such provision under circumstances
different from those adjudicated by the court or determined by the arbitrator,
the application of any other provision of this Agreement or the enforceability
or invalidity of this Agreement as a whole. Should any provision of this
Agreement become or be deemed invalid, illegal or unenforceable in any
jurisdiction by reason of the scope, extent or duration of its coverage, then
such provision shall be deemed amended to the extent necessary to conform to
applicable law so as to be valid and enforceable or, if such provision cannot be
so amended without materially altering the intention of the parties, then such
provision will be stricken, and the remainder of this Agreement, as the case may
be, shall continue in full force and effect.
     15. Miscellaneous Provisions.
          A. Additional Documents. The parties will execute all such further and
additional documents and undertake all such other actions as shall be
reasonable, convenient, necessary or desirable to carry out the provisions of
this Agreement.
          B. Notices. Written notices required or permitted to be given pursuant
to this Agreement shall be given as follows:
               If to Employee: At the most recent address of Employee as shown
on the Company’s payroll records.

     
 
  If to the Company:
 
   
 
  Broadcom Corporation
5300 California Avenue
Irvine, CA 92617

11



--------------------------------------------------------------------------------



 



     
 
  Attn: General Counsel
Facsimile No.: (949) 926-9244

               Such notice shall be deemed to have been duly given: (i) when
delivered by hand, if personally delivered; (ii) three business days after being
deposited in the U.S. Mail, postage prepaid, if mailed certified mail, return
receipt requested; (iii) one business day after being timely delivered to a
nationally-recognized next-day air courier guaranteeing overnight delivery;
(iv) the date of transmission if sent via confirmed facsimile transmission to
the facsimile number as set forth in this Subsection 15.B or the signature page
hereof prior to 6:00 p.m. in the recipient’s time zone on a business day, or
(v) the business day next following the date of transmission if sent via
confirmed facsimile transmission to a facsimile number set forth in this
Subsection 15.B or on the signature page hereof after 6:00 p.m. in the
recipient’s time zone or on a date that is not a business day. Change of a
party’s address or facsimile number may be designated hereunder by giving notice
to all of the other parties hereto in accordance with this Subsection 15.B.
          C. Integration. This Agreement constitutes a single, integrated
written contract expressing the entire Agreement of the parties concerning the
subject matter referred to in this Agreement. No covenants, agreements,
representations, or warranties of any kind whatsoever, whether express or
implied in law or fact, have been made by any party to this Agreement, except as
specifically set forth in this Agreement. All prior and contemporaneous
discussions, negotiations, and agreements have been and are merged and
integrated into, and are superseded by, this Agreement; provided, however, that
the Confidentiality Agreement (as modified by the provisions of this Agreement)
and the Indemnification Agreement (as defined in Appendix B) and all agreements
evidencing the Employee’s outstanding stock options, restricted stock units or
other equity awards from the Company shall remain in full force and effect in
accordance with their respective terms.
          D. Modifications. No modification, amendment, or waiver of any of the
provisions contained in this Agreement, or any future representation, promise,
or condition in connection with the subject matter of this Agreement, shall be
binding upon any party to this Agreement unless made in writing and signed by
each of Employee and the Company.
          E. Non-Reliance on Other Parties. Except for statements expressly set
forth in this Agreement, no party has made any statement or representation to
any other party regarding a fact relied on by the other party in entering into
this Agreement, and no party has relied on any statement, representation, or
promise of any other party, or of any representative or attorney for any other
party, in executing this Agreement or in making the settlement provided for in
this Agreement.
          F. Construction. Whenever the context so requires, the singular number
shall include the plural number and vice versa, and the masculine gender shall
include the feminine (or neuter) gender and vice versa.
          G. Headings. The descriptive headings and sub-headings of the several
section(s) contained in this Agreement are inserted for convenience only and
shall not control or affect the meaning or construction of any of the provisions
hereof.

12



--------------------------------------------------------------------------------



 



          H. Successors and Assigns. This Agreement shall inure to the benefit
of and shall be binding upon the Employee and the personal representatives of
his estate and the successors and assigns of the Company. In the case of the
Company, this Agreement is intended to release and inure to the benefit of any
affiliated corporations, parent corporations, brother-sister corporations,
subsidiaries (whether or not wholly owned), divisions, shareholders, officers,
directors, agents, representatives, principals, employees, and any and all other
related individuals and entities.
          I. Applicable Law. This Agreement shall be construed in accordance
with, and governed by, the laws of the State of California without taking into
account conflict of law principles.
          J. Counterparts. This Agreement maybe executed and delivered in any
number of counterparts or copies (“Counterparts”) by the parties to this
Agreement. When each party has signed and delivered at least one Counterpart to
the other party to this Agreement, each Counterpart shall be deemed an original
and, taken together, shall constitute one and the same Agreement, which shall be
binding and effective as to the parties to this Agreement. Such delivery may be
made by confirmed facsimile transmission.
          K. Independent Advice from Counsel. Employee has received prior
independent legal advice from legal counsel of his choice with respect to the
advisability of making the settlement provided for in this Agreement and with
respect to the advisability of executing this Agreement. Employee has also
obtained his own legal counsel with respect to the tax implications of the
payments and benefits to be provided to him under this Agreement, including
(without limitation) the applicability of Code Section 409A to such payments and
benefits, and Employee shall be solely responsible for the payment of any
federal, state, local or foreign taxes that he may incur, in excess of the
amounts withheld pursuant to Section 13, as a result of those payments and
benefits.
          L. Knowing and Voluntary Agreement. Each party acknowledges that he or
it is entering into this Agreement knowingly and voluntarily after having had an
opportunity to negotiate with regard to the terms of this Agreement, to receive
advice with regard to it, to carefully read and consider its terms, and to make
such investigation of the facts pertaining to the settlement and this Agreement
and of all matters pertaining to this Agreement as such party deems necessary or
desirable.
Remainder of Page Intentionally Left Blank

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto and their respective attorneys of
record have approved and executed this Agreement on the dates specified below.

                  THE COMPANY:    
 
                BROADCOM CORPORATION,         a California corporation    
 
           
 
  By:   /s/ Scott A. McGregor    
 
      Scott A. McGregor    
 
      President and Chief Executive Officer    

         
 
  Dated:   January 30, 2009
 
            EMPLOYEE:
 
            /s/ David A. Dull                     David A. Dull
 
       
 
  Dated:   January 30, 2009

Broadcom Corporation agrees to furnish supplementally a copy of any of the
appendices to the SEC upon request.

14



--------------------------------------------------------------------------------



 



RELEASE AND WAIVER (“Release”)
          A. Release of Company Parties. Except for the obligations of Broadcom
Corporation, a California Corporation (“Company”), expressly set forth in the
agreement entered into between the Company and David A. Dull (“Employee”)
effective January 30, 2009 (“Agreement”), the Indemnification Agreement (as
hereinafter defined), and all agreements evidencing the Employee’s outstanding
stock options, restricted stock units or other equity awards from the Company
(to the extent that those stock options, restricted stock units or equity awards
remain outstanding pursuant to the terms of the Agreement), Employee does
hereby, on behalf of himself and his successors, heirs, assigns, related
individuals and entities (if any), fully and forever release and discharge the
Company and any of its parent corporations, subsidiaries (whether or not
wholly-owned), brother-sister corporations, and all other affiliated, related,
predecessor or successor corporations and entities, and each of their respective
present and former officers, directors, employees, representatives,
administrators, accountants, attorneys, investigators, partners, associates,
successors and assigns, in any and all capacities (including but not limited to
the fiduciary, representative or individual capacity of any released person or
entity), and any entity owned by or affiliated with any of the foregoing (each a
“Company Party” and together, the “Company Parties”) from, and covenants not to
sue or otherwise institute or cause to be instituted any legal or administrative
proceedings against the Company or the Company Parties with respect to, any
matter arising out of or relating to Employee’s employment with Company or the
termination of such employment or any acts of the Company or any Company Party,
including (without limitation) any claims and causes of action against the
Company or any Company Party that relate to conduct relating to Employee’s
employment occurring before and up to the date of the Release. Moreover,
Employee releases, acquits and discharges the Company and the Company Parties
from any and all rights, actions, claims, demands, costs and expenses
(including, without limitation, attorneys fees), contracts, allegations,
liabilities, obligations, debts, damages and causes of action, whether known,
suspected or unknown, fixed or contingent, apparent or concealed, which Employee
had or now has or may claim to have had by reason of any matter or thing at any
time up to and including the date Employee executes the Release. The foregoing
notwithstanding, this Release shall not extend to existing or future claims for
indemnification permitted under statutory or common law, the Company’s Bylaws or
Articles of Incorporation or the Indemnification Agreement dated March 27, 1998
between Employee and the Company (the “Indemnification Agreement”), provided,
however, that Employee shall notify the Company in writing within the requisite
time period (as set forth in the Indemnification Agreement) after receipt of
notice of any claim subject to such indemnification. Employee hereby
acknowledges the Company’s rights pursuant to the Company’s Bylaws and
Section 317 of the California Corporations Code (set forth in the letter
agreement between the Company and Employee dated November 19, 2006) under
certain circumstances to seek repayment of any advance payments that have been
or may be made in connection with any pending or future litigation. In addition,
this Release shall not extend to any existing or future claim for contribution
or indemnity that Employee may have against any Company Party (excluding the
Company), in any civil action or proceeding brought against Employee, including
but not limited to the options related matters described in the Company’s
quarterly report on Form 10-Q filed with the Securities and Exchange Commission
on October 22, 2008. Employee further acknowledges that this Release does not
impair or affect any claims that have been or may be asserted by the Company or
on

 



--------------------------------------------------------------------------------



 



the Company’s behalf against Employee, either through the Special Litigation
Committee of the Board of Directors or otherwise (including, but not limited to,
claims for breach of fiduciary duty, contribution, and violations of any state
statutes or federal statutes, rules or regulations).
          B. Acknowledgement and Waiver. Employee understands and agrees that,
except for obligations and claims excluded from the release set forth in
Subsection A above, and with respect to any claims arising out of the Agreement
or arising out of acts or omissions that occur after the Termination Date (as
defined in the Agreement), he is waiving any rights he may have had, now has, or
in the future may have, to pursue any and all remedies available to him
individually or on behalf of others to those claims released pursuant to
Subsection A above, including but not limited to any claims based on, arising
out of, or related to Employee’s employment with, the Company or the termination
of that employment, including (without limitation) any claims arising from
rights under federal, state and local laws relating to the regulation of federal
or state tax payments or accounting; federal, state or local laws that prohibit
harassment or discrimination on the basis of race, national origin, religion,
sex, gender, age, marital status, bankruptcy status, disability, perceived
disability, ancestry, sexual orientation, family and medical leave, or any other
form of harassment or discrimination or related cause of action (including,
without limitation, the failure to maintain an environment free from harassment
and retaliation); laws such as workers’ compensation laws, which provide rights
and remedies for injuries sustained in the workplace; statutory or common law
claims of any kind, including but not limited to, contract, tort, and property
rights, unfair business practices, breach of contract, breach of implied-in-fact
contract, breach of the implied covenant of good faith and fair dealing,
tortious interference with contract or current or prospective economic
advantage, fraud, deceit, invasion of privacy, unfair competition,
misrepresentation, defamation, wrongful termination, tortious infliction of
emotional distress (whether intentional or negligent), breach of fiduciary duty,
violation of public policy, or any other common law claim of any kind
whatsoever; any claims (other than with respect to the Company’s express
obligations under this Agreement) for severance pay, sick leave, family leave,
liability pay, overtime pay, vacation, life insurance, health insurance,
continuation of health benefits, disability or medical insurance or any other
fringe benefit or compensation, including stock options, restricted stock units
and other equity awards; any and all rights or claims arising under Title VII of
the 1964 Civil Rights Act, as amended, the California Fair Employment and
Housing Act, and any other state or federal statutes relating to securities,
discrimination or wrongful termination of employment or employment related
claims, the Equal Pay Act of 1963, the Americans with Disabilities Act,
California Labor Code Section 1197.5, the Age Discrimination in Employment Act
of 1967, as amended, the Civil Rights Act of 1866, the California Business and
Professions Code Section 17200 et seq., the Employee Retirement Income Security
Act of 1976, as amended (“ERISA”), and any other laws and regulations relating
to employment or the Employee’s receipt of wages, stock, stock options,
restricted stock units, other equity awards or other compensation or benefits.
Employee represents and warrants that as of the date this Release is executed by
him, he has not suffered any work related injuries or illnesses.
          C. ADEA Waiver. Employee expressly acknowledges and agrees that by
executing this Release, he is waiving any and all rights or claims that he may
have arising under the Age Discrimination Employment Act of 1967, as amended
(“ADEA”), which have arisen on or before the date of execution of this Release.
Employee further expressly acknowledges that in return and agrees that: (i) in
return for this Release and the consideration provided under the

2



--------------------------------------------------------------------------------



 



Agreement, he will receive consideration beyond that which he was already
entitled to receive before entering into this Release and the Agreement; (ii) he
is hereby advised in writing by this Release to consult with an attorney before
signing this Release; (iii) he was given a copy of this Release and the
Agreement on January 30, 2009 and informed that he had twenty-one (21) days
within which to consider the Release and that if he wished to execute this
Release prior to expiration of such twenty-one (21)-day period, he should
execute the Acknowledgement and Waiver attached to as the Agreement as
Appendix C; (iv) nothing in this Agreement prevents or precludes Employee from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs from doing so, unless specifically authorized by federal law; and (v) he
was informed that he has seven (7) days following the date of execution of this
Release in which to revoke this Release, and this Release will become null and
void if Employee elects revocation during that time. Any revocation must be in
writing and must be received by the Company during the seven (7)-day revocation
period. In the event Employee exercises his right of revocation, neither the
Company nor Employee will have any obligations under the Agreement.
          D. General Release. In furtherance of Employee’s intention, and except
for obligations and claims excluded from the release set forth in Subsection A
above, Employee waives any and all rights or benefits which he or it may have
under the provisions of California Civil Code Section 1542, which provides as
follows:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR [EMPLOYEE] DOES
NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR [COMPANY].”
          E. Mistakes in Fact/Voluntary Consent. Employee expressly and
knowingly acknowledges that, after the execution of this Release, he may
discover facts different from or in addition to those that he now knows or
believes to be true with respect to the claims released in this Release.
Nonetheless, Employee agrees that this Release shall be and remain in full force
and effect in all respects, notwithstanding such different or additional facts.
It is the intention of Employee to fully, finally, and forever settle and
release any and all claims he may have against the Company and the Company
Parties. In furtherance of such intention, the Release given shall be and remain
in effect as a full and complete release of such claims, notwithstanding the
discovery and existence of any additional or different claims or facts. This
Release is intended to be final and binding between and among the parties to the
Agreement, regardless of any allegations of misrepresentations, or promises made
without the intention of performance, or concealments of facts, or mistake of
fact or law, or of any other circumstances whatsoever.
          F. Non-Assignment and Absence of Claims. Employee hereby represents
and warrants that he has not assigned or transferred any portion of any claim
that he has or may have to any other person, firm, corporation or any other
entity, and that no other person, firm, corporation, or other entity has any
lien or interest in any such claim. Employee represents that except for claims
under the Indemnification Agreement, he has not filed any claims, charges,

3



--------------------------------------------------------------------------------



 



complaints or actions against the Company or any Company Parties, or assigned to
anyone any charges, complaints, claims or actions against the Company or any
Company Parties. Employee also agrees that if any claim is prosecuted in his
name against the Company or any Company Party, except for any claims excluded
from the release set forth in Subsection A above, before any court or
administrative agency that he waives and agrees not to take any award or other
damages from such suit. This provision, however, shall apply only to the extent
permissible under applicable law.
     IN WITNESS WHEREOF, Employee has executed this Release on the date
specified below.

         
 
  /s/ David A. Dull    
 
  David A. Dull    
 
       
 
  Dated: February 28, 2009    

4



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND WAIVER
     I, David A. Dull, do hereby acknowledge that I was given twenty-one
(21) days to consider the foregoing Release and voluntarily chose to sign such
Agreement prior to the expiration of that 21-day period.
     I declare under penalty of perjury under the laws of the State of
California that the foregoing is true and correct.
     EXECUTED this 28th day of February 2009, at Orange County, California.

         
 
  /s/ David A. Dull
 
           David A. Dull    

5